Citation Nr: 1513004	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for selective immunoglobulin A (IgA) deficiency (IgA deficiency).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for IgA deficiency.  Jurisdiction over this claim is now with the RO in Roanoke, Virginia. 

In July 2011, the Board previously remanded this appeal to afford the Veteran a hearing before a member of the Board.  A videoconference hearing was scheduled to occur in March 2012.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and her appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In September 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  An IgA deficiency was not "noted" on entrance to service; however, the evidence indicates, clearly and unmistakably, that an IgA deficiency existed prior to service.  

2.  The evidence does not show, clearly and unmistakably, that an IgA deficiency was not aggravated by service.  

3.  The Veteran was diagnosed with an IgA deficiency during active service.  

4.  The Veteran has experienced symptoms associated with an IgA deficiency since service separation. 

5.  The Veteran's IgA deficiency was incurred in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for IgA deficiency have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for IgA deficiency has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, IgA deficiency is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In short, the effect of 38 U.S.C.A. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner at 1096.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


Service Connection Analysis

The Veteran contends that service connection is warranted for an IgA deficiency.  Specifically, the Veteran contends that the IgA deficiency first manifested during active service and that she currently experiences symptoms related to an IgA deficiency.  

The Board first finds that the IgA deficiency was not "noted" at service entrance.  An August 2002 service enlistment examination report shows that the Veteran had a normal clinical examination with no diagnoses or conditions noted except for the presence of two scars and that the Veteran wore glasses.  As the Veteran underwent an induction examination where an IgA deficiency was not noted, the presumption of soundness attaches, and clear and unmistakable evidence that the IgA deficiency both preexisted service and was not aggravated by service is required to rebut the presumption.  

The Board next finds that the Veteran's IgA deficiency clearly and unmistakably preexisted service.  In this regard, the Veteran was afforded a VA examination in October 2013.  The VA examiner indicated that IgA deficiency is a genetic autoimmune disorder.  VA's General Counsel has indicated that when a disease that is congenital, developmental, or familial in origin, "VA adjudicators ordinarily are justified in finding that such disease, by its very nature, preexisted the claimant's military service."  VAOPGCPREC 82-90 (July 18, 1990) at p.3.  Typically in such cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  

After a review of all the evidence of record, the Board finds that there is not clear and unmistakable evidence that the Veteran's IgA deficiency was not aggravated by service.  The evidence of record demonstrates that the Veteran was first diagnosed with an IgA deficiency during active service.  Service treatment records reflect the Veteran underwent enteroscopy in December 2004, which revealed diffuse scalloping of the small bowel mucosa consistent with celiac disease.  Follow-up blood work revealed deficiency in IgA levels.  The first notation of a diagnosis of an IgA deficiency in the record is in January 2005, provided by a service gastroenterologist.  As the January 2005 diagnosis appears to be the first manifestation of an IgA deficiency, and given the high standard of proof required under 38 U.S.C.A. § 1111, the Board finds a lack of sufficient evidence that demonstrates the IgA deficiency clearly and unmistakably was not aggravated by service.  

The Court held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Wagner at 1097.  If the Government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one of service connection.  Id at 1096.  Because the evidence does not show, clearly and unmistakably, that the IgA deficiency was not aggravated during service, the Board finds that the presumption of soundness at service entrance is not rebutted and the Veteran is presumed to be sound at service entrance.  The Board will next determine if the IgA deficiency is related to service.  

As noted above, the Board finds that the Veteran experienced an in-service manifestation of an IgA deficiency.  Service treatment records reflect that in November 2004, the Veteran was referred to a service gastroenterologist in connection with a possible diagnosis for an unrelated condition.  Upon examination, the Veteran reported intermittent abdominal distress and loose stools, but denied significant weight changes, nausea, vomiting, or rashes.  The service gastroenterologist ordered a set of diagnostic studies, including enteroscopy, during which it was noted the Veteran had diffuse scalloping of the small bowel mucosa consistent with celiac disease.  Follow-up blood work in December 2004 revealed deficiency in IgA levels.  A diagnosis of an IgA deficiency was provided in January 2005.  

The Board next finds that the Veteran has a current diagnosis of an IgA deficiency.  In the December 2006 VA examination report, the VA examiner indicated that the Veteran has a partial IgA deficiency; however, the VA examiner indicated that the Veteran was currently asymptomatic.  In the October 2013 VA examination report, the VA examiner noted current laboratory values that reflected low levels of IgA, which the VA examiner noted had not changed in comparison to IgA levels measured during service in December 2004.  The October 2013 VA examiner indicated that individuals with an IgA deficiency can often be asymptomatic, but are at an increased risk of developing respiratory, gastrointestinal, and genitourinary infections.  The VA examiner indicated that the Veteran does not have current respiratory or genitourinary symptoms, but does have current gastrointestinal symptoms.  Specifically, the VA examiner indicated that the Veteran experiences symptoms of diarrhea and abdominal bloating associated with celiac disease, which the VA examiner noted is known to be associated with an IgA deficiency, with a prevalence of 10-30 percent in individuals with an IgA deficiency.  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current IgA deficiency is related to service.  In this regard, the United Stated Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's IgA deficiency is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she had symptoms associated with an IgA deficiency that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As discussed above, in November 2004, the Veteran presented to a service gastroenterologist with symptoms of intermittent abdominal distress and loose stools.  A December 2004 enteroscopy revealed diffuse scalloping of the small bowel mucosa consistent with celiac disease.  December 2004 laboratory results revealed low levels of IgA.  A January 2005 service treatment record indicates that the Veteran was referred to service nutritional personnel regarding the diagnosis of celiac disease, and no further work-up regarding the IgA deficiency was needed.  

A June 2006 Report of Medical Board Proceedings, authored by the same service gastroenterologist who provided the diagnoses of celiac disease and IgA deficiency, reflects the Veteran's history leading to the diagnosis in January 2005.  The service gastroenterologist indicated that an IgA deficiency is a known factor in individuals with celiac disease.  The gastroenterologist also indicated that the Veteran improved her diet by abstaining from gluten, which resulted in resulted in a significant improvement in her symptoms, including a complete resolution of her abdominal distress.  The gastroenterologist further indicated that the IgA deficiency "should not cause any problems" for the Veteran.  

The October 2013 VA examiner indicated that individuals with an IgA deficiency are at an increased risk for developing respiratory, genitourinary, and gastrointestinal infections.  As such, the October 2013 VA examination was conducted that included an examination of those three body systems.  Regarding the respiratory examination, the VA examiner noted that the Veteran reported recurrent sinus infections with a runny nose and productive cough, with the last significant infection requiring antibiotic treatment being in 2011.  The VA examiner indicated that the Veteran has no current respiratory symptoms or diagnosis.  The VA examiner also indicated that review of the service treatment records did not reveal an occurrence of respiratory infections more often than normal, indicating no respiratory disability due to the IgA deficiency.  

Regarding the genitourinary examination, the October 2013 VA examiner noted that the Veteran reported a history of bladder infections, with the last infection in 2008 or 2009.  The Veteran reported increased urinary frequency in 2013 attributed to high water intake, and occasional episodes of stress incontinence when sneezing.  The VA examiner indicated that the Veteran does not have a current diagnosis of a bladder infection related to the IgA deficiency, indicating no genitourinary disability due to the IgA deficiency.  

Regarding the gastrointestinal examination, the October 2013 VA examiner noted that the Veteran reported in-service complaints of constipation, diarrhea, abdominal distention and bloating, and fluctuating weight.  The VA examiner also noted the Veteran's current complaints of constipation, abdominal pain and bloating, diarrhea, and fluctuating weight.  The VA examiner ascribed these symptoms to celiac disease, which the VA examiner indicated is known to be associated with an IgA deficiency.  While the October 2013 VA examiner indicated that both celiac disease and IgA deficiency are genetic autoimmune disorders, and as such, were more likely related to the Veteran's genetics than her military experience, the VA examiner noted that the Veteran's conditions first manifested during service.  The Board notes that the Veteran was granted service connection for celiac disease in July 2009.  

The record shows that Veteran was first diagnosed with an IgA deficiency during active service by a service gastroenterologist who linked the IgA deficiency to a diagnosis of celiac disease and symptoms of intermittent abdominal distress and loose stools.  The October 2013 VA examiner indicated that the Veteran continues to demonstrate deficient IgA levels and has linked the IgA deficiency to celiac disease and continued persistent symptoms of abdominal pain, bloating, and diarrhea.  The Board finds the Veteran competent to report that in service and continuing since service she experienced continual abdominal pain and gastrointestinal distress, as the reporting of these symptoms requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  The finding that the Veteran had symptoms associated with an IgA deficiency since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  The diagnosis of an IgA deficiency in service, together with the October 2013 VA examination report, and the Veteran's lay contentions, tend to show that the Veteran's current IgA deficiency had its onset during service, that is, shows that the IgA deficiency was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for IgA deficiency have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for IgA deficiency is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


